Title: From Benjamin Franklin to Peter Collinson, September 1753
From: Franklin, Benjamin
To: Collinson, Peter


Philadelphia, September 1753.
In my former Paper on this Subject, wrote first in 1747, enlarged and sent to England in 1749, I considered the Sea as the grand source of Lightning, imagining its luminous Appearance to be owing to Electric Fire, produced by Friction between the Particles of Water and those of Salt. Living far from the Sea I had then no opportunity of making Experiments on the Sea Water: And so embraced this opinion too hastily.
For in 1750 and 1751, being occasionally on the Sea Coast, I found, by Experiments, that Sea Water in a Bottle, tho’ at first it would by Agitation appear luminous, yet in a few hours it lost that Virtue; hence, and from this, that I could not by agitating a Solution of Sea Salt in Water produce any Light, I first began to doubt of my former Hypothesis, and to suspect that the luminous appearance in Sea Water must be owing to some other Principle.
I then considered whether it were not possible, that the Particles of Air, being Electrics per se, might, in hard Gales of Wind, by their Friction against Trees, Hills, Buildings, &c. as so many minute electric Globes, rubbing against non-electric Cushions, draw the electric Fire from the Earth; and that the rising Vapours might receive that fire from the Air, and by such means the Clouds become electrified.
If this were so, I imagined that by forcing a constant violent Stream of Air against my Prime Conductor, by Bellows, I should electrify it negatively, the rubbing Particles of Air, drawing from it part of its natural Quantity of the electric Fluid. I accordingly made the Experiment, but it did not succeed.
In September 1752, I erected an Iron Rod to draw the Lightning down into my House, in order to make some Experiments on it, with two Bells to give Notice when the Rod should be electrified. A Contrivance obvious to every Electrician.
I found the Bells rang sometimes when there was no Lightning or Thunder, but only a dark Cloud over the Rod; that sometimes after a Flash of Lightning they would suddenly stop; and at other times, when they had not rang before, they would, after a Flash, suddenly begin to ring; that the Electricity was sometimes very faint, so that when a small Spark was obtained, another could not be got for sometime after; at other times the Sparks would follow extremely quick, and once I had a continual Stream from Bell to Bell, the size of a Crow-Quill. Even during the same Gust there were considerable variations.
In the Winter following I conceived an Experiment, to try whether the Clouds were electrified positively, or negatively: but my pointed Rod, with its Apparatus, becoming out of Order, I did not refit it ’till towards the Spring, when I expected the warm Weather would bring on more frequent Thunder Clouds.
The Experiment was this: To take two Vials, charge one of them with Lightning from the Iron Rod, and give the other an equal Charge by the electric Glass Globe thro’ the prime Conductor: When charged, to place them on a Table within three or four Inches of each other, a small cork Ball being suspended by a fine Silk Thread from the Cieling, so as it might play between the Wires. If both Bottles then were electrify’d positively, the Ball being attracted and repelled by one, must be also repelled by the other. If the one positively, and the other negatively; then the Ball would be attracted and repelled alternately by each, and continue to play between them as long as any considerable Charge remained.
Being very intent on making this Experiment, it was no small Mortification to me, that I happened to be abroad during two of the greatest Thunder Storms we had early in the Spring; and tho’ I had given orders in my Family that if the Bells rang when I was from home, they should catch some of the Lightning for me in electrical Vials, and they did so, yet it was mostly dissipated before my Return; and in some of the other Gusts, the Quantity of Lightning I was able to obtain, was so small, and the Charge so weak, that I could not satisfy myself: yet I sometimes saw what heighten’d my Suspicions and inflam’d my Curiosity.
At last, on the 12th. of April 1753, there being a smart Gust of some Continuance, I charged one Vial pretty well with Lightning, and the other equally, as near as I could judge, with Electricity from my Glass Globe; and having placed them properly, I beheld, with great surprize and pleasure, the Cork Ball play briskly between them; and was convinced that one Bottle was electrised negatively.
I repeated this Experiment several times during that and in eight succeeding Gusts, always with the same Success: And being of Opinion (for Reasons I formerly gave in my Letter to Mr. Kinnersley, since printed in London) that the Glass Globe electrises positively; I concluded that the Clouds are always electrised negatively, or have always in them less than their natural Quantity of the electric Fluid.
Yet notwithstanding so many Experiments, it seems I concluded too soon; for at last, June the 6th. in a Gust which continued from five a Clock, P. M. to 7, I met with one Cloud that was electrised positively, tho’ several that passed over my Rod before, during the same Gust, were in the negative State.
This was thus discovered:
I had another concurring Experiment which I often repeated, to prove the negative State of the Clouds, viz. While the Bells were ringing, I took the Vial charged from the Glass Globe, and applied its Wire to the erected Rod. Considering That if the Clouds were electrised positively, the Rod, which received its Electricity from them, must be so too; and then the additional positive Electricity of the Vial would make the Bells ring faster: But, if the Clouds were in a negative State, they must exhaust the Electrical Fluid from my Rod, and bring that into the same negative State with themselves; and then the Wire of a positively charged Vial, supplying the Rod with what it wanted (which it was obliged otherwise to draw from the Earth by means of the pendulous brass Ball playing between the two Bells) the Ringing would cease ’till the Bottle was discharged.
In this manner I quite discharged into the Rod several Vials, that were charged from the Glass Globe, the electric Fluid streaming from the Wire to the Rod, ’till the Wire would receive no Spark from the Finger; and during this Supply to the Rod from the Vial, the Bells stopt ringing; but by continuing the Application of the Vial Wire to the Rod, I exhausted the natural Quantity from the inside Surface of the same Vials, or, as I call it, charged them negatively.
At length, while I was charging a Vial by my Glass Globe, to repeat this Experiment, my Bells, of themselves, stopt ringing, and after some pause began to ring again. But now when I approached the Wire of the charged Vial to the Rod, instead of the usual Stream that I expected from the Wire to the Rod, there was no Spark, not even when I brought the Wire and the Rod to touch; yet the Bells continued ringing vigorously; which proved to me, that the Rod was then positively electrify’d, as well as the Wire of the Vial, and equally so; and consequently, that the particular Cloud then over the Rod was in the same positive State. This was near the End of the Gust.
But this was a single Experiment; which however destroys my first too general Conclusion, and reduces me to this, That the Clouds of a Thunder Gust are most commonly in a negative State of Electricity, but sometimes in a positive State.
The latter I believe is rare; for tho’ I soon after the last Experiment set out on a Journey to Boston, and was from home most part of the Summer, which prevented my making farther Trials and Observations; yet Mr. Kinnersley returning from the Islands just as I left home, pursued the Experiments during my Absence, and informs me, that he always found the Clouds in the negative State.
So that for the most part in Thunder Strokes, ’tis the Earth that strikes into the Clouds, and not the Clouds that strike into the Earth.

Those who are versed in electrical Experiments, will easily conceive that the Effects and Appearances must be nearly the same in either case; the same Explosion, and the same Flash between one Cloud and another, and between the Clouds and Mountains, &c. the same rending of Trees, Walls, &c. which the electric Fluid meets with in its Passage, and the same fatal Shock to animal Bodies; and that pointed Rods fixt on Buildings or Masts of Ships, and communicating with the Earth, or Sea, must be of the same Service in restoring the Equilibrium silently between the Earth and Clouds, or in conducting a Flash or Stroke, if one should be, so as to save harmless the House or Vessel: For Points have equal Power to throw off, as to draw on the electric Fire, and Rods will conduct up as well as down.
But tho’ the Light gained from these Experiments makes no Alteration in the Practice, it makes a considerable one in the Theory. And now we as much need an Hypothesis to explain by what means the Clouds become negatively, as before to show how they became positively electrify’d.
I cannot forbear venturing some few Conjectures on this Occasion; They are what occur to me at present; and tho’ future Discoveries should prove them not wholly right, yet they may in the mean time be of some use, by stirring up the Curious to make more Experiments and occasion more exact Disquisitions.
I conceive then, that this Globe of Earth and Water, with its Plants, Animals and Buildings, have, diffused thro’out their Substance, a Quantity of the Electric Fluid, just as much as they can contain, which I call the natural Quantity.
That this natural Quantity is not the same in all kinds of common Matter under the same Dimensions, nor in the same kind of common Matter in all Circumstances; but a solid Foot, for instance, of one kind of common Matter may contain more of the Electric Fluid than a solid Foot of some other kind of common Matter; and a pound weight of the same kind of common Matter, may, when in a rarer State, contain more of the electric Fluid than when in a denser State.
For the electric Fluid, being attracted by any Portion of common Matter, the Parts of that Fluid, (which have among themselves a mutual Repulsion) are brought so near to each other by the Attraction of the common Matter that absorbs them, as that their Repulsion is equal to the condensing Power of Attraction in common Matter, and then such Portion of common Matter will absorb no more.
Bodies of different kinds having thus attracted and absorbed what I call their natural Quantity, i.e. just as much of the electric Fluid as is suited to their Circumstances of Density, Rarity, and Power of Attracting, do not then show any Signs of Electricity among each other.
And if more electric Fluid be added to one of these bodies, it does not enter, but spreads on the Surface, forming an Atmosphere, and then such Body shows Signs of Electricity.
I have in a former Paper compared common Matter to a Sponge, and the electric Fluid to Water: I beg leave once more to make use of the same Comparison to illustrate farther my Meaning in this particular.
When a Sponge is somewhat condensed by being squeezed between the Fingers, it will not receive and retain so much Water as when in its more loose and open State.
If more squeezed and condensed, some of the Water will come out of its inner Parts and flow on the Surface.
If the Pressure of the Fingers be intirely removed, the Sponge will not only resume what was lately forced out, but attract an additional Quantity.
As the Sponge in its rarer State will naturally attract and absorb more Water, and in its denser State will naturally attract and absorb less Water; we may call the Quantity it attracts and absorbs in either State, its natural Quantity, the State being considered.
Now what the Sponge is to Water, the same is Water to the Electric Fluid.
When a Portion of Water is in its common dense State, it can hold no more electric Fluid than it has; if any be added, it spreads on the Surface.
When the same Portion of Water is rarifyed into Vapour, and forms a Cloud, it is then capable of receiving and absorbing a much greater Quantity; there is room for each particle to have an electric Atmosphere.
Thus Water in its rarifyed state, or in the form of a Cloud, will be in a negative State of Electricity; it will have less than its natural Quantity; that is, less than it is naturally capable of attracting and absorbing in that State.
Such a Cloud, then, coming so near the Earth as to be within the striking Distance, will receive from the Earth a Flash of the Electric Fluid; which Flash, to supply a great extent of Cloud, must sometimes contain a very great Quantity of that Fluid.
Or such a Cloud, passing over Woods of tall Trees, may from the Points and sharp edges of their moist Top Leaves receive silently some Supply.
A Cloud being by any means supplied from the Earth may strike into other Clouds that have not been supplied, or not so much supply’d; and those to others, ’till an Equilibrium is produced among all the Clouds that are within striking Distance of each other.
The Cloud thus supplied, having parted with much of what it first received, may require and receive a fresh Supply from the Earth, or from some other Cloud, which by the wind is brought into such a Situation as to receive it more readily from the Earth.
Hence repeated and continual Strokes and Flashes ’till the Clouds have all got nearly their natural Quantity as Clouds; or ’till they have descended in Showers, and are united again with this terraqueous Globe, their Original.
Thus Thunder Clouds are generally in a negative State of Electricity compared with the Earth, agreeable to most of our Experiments; yet as by one Experiment we found a Cloud electrised positively, I conjecture that, in that Case, such Cloud after having received what was, in its rare State, only its natural Quantity, became compressed by the driving Winds, or some other means, so that part of what it had absorbed was forced out, and formed an electric Atmosphere around it in its denser State. Hence it was capable of communicating positive Electricity to my Rod.
To show that a Body in different Circumstances of Dilatation and Contraction is capable of receiving and retaining more or less of the Electric Fluid on its Surface, I would relate the following Experiment. I placed a clean Wine Glass on the Floor, and on it a small silver Cann. In the Cann I put about 3 yards of brass Chain, to one End of which I fastened a Silk Thread which went right up to the Cieling where it passed over a Pully, and came down again to my hand, that I might at Pleasure draw the Chain up out of the Cann, extending it ’till within a Foot of the Cieling and let it gradually sink into the Cann again. From the Cieling by another Thread of fine raw Silk, I suspended a small light Lock of Cotton, so as that when it hung perpendicularly, it came in Contact with the Side of the Cann. Then approaching the Wire of a charged Vial to the Cann, I gave it a Spark which flowed round it in an electric Atmosphere; and the Lock of Cotton was repelled from the Side of the Cann to the distance of about 9 or 10 Inches. The Cann would not then receive another Spark from the Wire of the Vial; but as I gradually drew up the Chain, the Atmosphere of the Cann diminished by flowing over the rising Chain, and the Lock of Cotton accordingly drew nearer and nearer to the Cann; and then, if I again brought the Vial Wire near the Cann, it would receive another Spark and the Cotton fly off again to its first Distance; and thus, as the Chain was drawn higher, the Cann would receive more Sparks; because the Cann and extended Chain were capable of supporting a greater Atmosphere than the Cann with the Chain gathered up into its Belly. And that the Atmosphere round the Cann was diminished by raising the Chain, and increased again by lowering it, is not only agreable to Reason, since the Atmosphere of the Chain must be drawn from that of the Cann, when it rose, and returned to it again, when it fell; but was also evident to the Eye, the Lock of Cotton always approaching the Cann, when the Chain was drawn up, and receding, when it was let down again.
Thus we see that Increase of Surface makes a Body capable of receiving a greater Electric Atmosphere: But this Experiment does not, I own, fully demonstrate my new Hypothesis; for the Brass and Silver still continue in their solid state, and are not rarify’d into Vapour, as the Water is in Clouds. Perhaps some future Experiments on vapouriz’d Water may set this Matter in a clearer Light.
One seemingly material Objection arises to the new Hypothesis, and it is this. If Water in its rarify’d State as a Cloud, requires and will absorb more of the electric Fluid than when in its dense State as Water, why does it not acquire from the Earth all it wants at the Instant of its leaving the Surface, while it is yet near, and but just rising in Vapour? To this Difficulty I own I cannot at present give a Solution satisfying to myself. I thought however that I ought to state it in its full Force, as I have done, and submit the whole to Examination.
And I would beg leave to recommend it to the Curious in this Branch of Natural Philosophy, to repeat with care and accurate Observation the Experiments I have reported in this and former Papers relating to positive and negative Electricity, with such other relative ones as shall occur to them, that it may be certainly known whether the Electricity communicated by a Glass Globe be really positive. And also I would request all who may have an Opportunity of observing the recent Effects of Lightning on Buildings, Trees, &c. that they would consider them particularly with a View to discover the Direction. But in these Examinations, this one thing is always to be understood, viz. That a Stream of the electric Fluid passing thro’ Wood, Brick, Metal &c. while such Fluid passes in small Quantity, the mutually repulsive Power of its Parts is confined and overcome by the Cohesion of the Parts of the Body it passes through, so as to prevent an Explosion; but when the Fluid comes in a Quantity too great to be confined by such Cohesion, it explodes and rends or fuses the Body that endeavoured to confine it. If it be Wood, Brick, Stone, or the like, the Splinters will flie off on that Side where there is least Resistance. And thus when a Hole is struck thro’ Paste board by the electrify’d Jar, if the Surfaces of the Paste board are not confin’d or compress’d, there will be a Bur raised all around the Hole on both Sides the Pasteboard; but if one side be confined, so that the Bur cannot be raised on that side, it will be all raised on the other, which way soever the Fluid was directed. For the Bur round the outside of the Hole, is the Effect of the Explosion every way from the Center of the Stream, and not an Effect of the Direction.
In every Stroke of Lightning, I am of Opinion that the Stream of the electric Fluid moving to restore the Equilibrium between the Cloud and the Earth, does always previously find its Passage and mark out as I may say its own Course, taking in its way all the Conductors it can find, such as Metals, damp Walls, moist Wood, &c. and will go considerably out of a direct Course for the sake of the Assistance of good Conductors; and that in this Course it is actually moving, tho’ silently and imperceptibly, before the Explosion in and among the Conductors; which Explosion happens only when the Conductors cannot discharge it as fast as they receive it, by reason of their being incompleat, disunited, or not of the best Materials for Conducting. Metalline Rods, therefore, of Sufficient Thickness, and extending from the highest Part of an Edifice to the Ground, being of the best Materials and compleat Conductors, will, I think, secure the Building from Damage; either by restoring the Equilibrium so fast as to prevent a Stroke, or by conducting it in the Substance of the Rod as far as the Rod goes, so that there shall be no Explosion, but what is above its Point, between that and the Cloud.
If it be asked what Thickness of a Metalline Rod may be supposed sufficient? in answer I would remark, that 5 large glass Jarrs, such as I have described in my former Papers, discharge a very great Quantity of Electricity, which nevertheless will be all conducted round the corner of a Book by the fine Filleting of Gold on the Cover, it following the Gold, the farthest way about, rather than take the shorter Course thro the Cover, that not being so good a Conductor. Now in this Line of Gold the Metal is so extreamly thin as to be little more than the Colour of Gold, and on an 8 vo. Book is not in the whole an Inch square and therefore not the 36th part of a Grain according to M. Reaumur; yet ’tis sufficient to conduct the Charge of 5 large Jarrs, and how many more I know not. Now I suppose a Wire of ¼ Inch Diameter to contain about 5000 times as much Metal as there is in that Gold Line, and if so, it will conduct the Charge of 25,000 such Glass Jarrs, which is a Quantity, I imagine far beyond what was ever contained in any one Stroke of natural Lightning. But a Rod of ½ Inch Diameter would conduct four times as much as one of ¼.
And with regard to Conducting; Tho’ a certain Thickness of Metal be required to conduct a great Quantity of Electricity and at the same time keep its own Substance firm and inseparated; and a less Quantity, as a very small Wire for instance, will be destroy’d by the Explosion; yet such small Wire will have answered the end of conducting that Stroke, tho’ it become incapable of conducting another. And considering the extream Rapidity with which the electric Fluid moves without exploding, when it has a free Passage, or compleat metal Communication, I should think a vast Quantity would be conducted in a short time, either to or from a Cloud, to restore its Equilibrium with the Earth, by Means of a very small Wire; and therefore thick Rods should seem not so necessary. However, as the Quantity of Lightning discharged in one Stroke cannot well be measur’d, and in different Strokes is certainly very various, in some much greater than in others; and as Iron (the best Metal for the Purpose, being least apt to fuse) is cheap; it may be well enough to provide a larger Canal to guide that impetuous Blast, than we imagine necessary: For though one middling Wire may be sufficient, two or three can do no harm. And Time, with careful Observations well compared, will at length point out the proper Size to greater Certainty.
Pointed Rods erected on Edifices may likewise often prevent a Stroke in the following manner. An Eye so situated as to view horizontally the under Side of a Thunder Cloud, will see it very ragged, with a Number of separate Fragments or petty Clouds one under another, the lowest sometimes not far from the Earth. These, as so many Stepping-Stones, assist in conducting a Stroke between the Cloud and a Building. To represent these by an Experiment. Take two or three Locks of fine loose Cotton, connect one of them with the Prime Conductor by a fine Thread of two Inches (which may be spun out of the same Lock by the Fingers) another to that, and the third to the second, by like Threads. Turn the Globe, and you will see these Locks extend themselves towards the Table (as the lower small Clouds do towards the Earth) being attracted by it: But on presenting a sharp Point erect under the lowest, it will shrink up to the second, the second to the first, and all together to the Prime Conductor, where they will continue as long as the Point continues under them. May not in like manner, the small electrised Clouds, whose Equilibrium with the Earth is soon restored by the Point, rise up to the main Body, and by that means occasion so large a Vacancy, as that the grand Cloud cannot strike in that Place?

These Thoughts, my dear Friend, are many of them crude and hasty, and if I were merely ambitious of acquiring some Reputation in Philosophy, I ought to keep them by me, ’till corrected and improved by Time and farther Experience. But since even short Hints, and imperfect Experiments in any new Branch of Science, being communicated, have oftentimes a good Effect, in exciting the attention of the Ingenious to the Subject, and so becoming the Occasion of more exact disquisitions (as I before observed) and more compleat Discoveries, you are at Liberty to communicate this Paper to whom you please; it being of more Importance that Knowledge should increase, than that your Friend should be thought an accurate Philosopher.
